Citation Nr: 0312703	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for postoperative residuals of 
a prostatectomy for prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1999 RO 
rating decision which terminated a temporary 100 percent 
rating for service-connected postoperative residuals of a 
prostatectomy for prostate cancer, and assigned a 0 percent 
rating for the condition.  A March 2000 RO decision assigned 
a 20 percent rating for the condition.  In July 2001, the 
Board remanded this appeal to the RO to schedule the veteran 
for a Board videoconference hearing.  A Board videoconference 
hearing was scheduled in November 2001, but it was canceled 
by the veteran.  In December 2001, the Board remanded this 
appeal to the RO for further development.  A January 2003 RO 
decision assigned a higher rating of 40 percent for 
postoperative residuals of a prostatectomy for prostate 
cancer.  The veteran continues to appeal for a higher rating.


FINDINGS OF FACT

1.  In November 1997, the veteran underwent a radical 
prostatectomy for prostate cancer, and he did not thereafter 
have a recurrence of cancer or undergo further surgery, 
radiation, or chemotherapy for the condition.  The RO 
subsequently granted service connection and a 100 percent 
rating for postoperative residuals of a prostatectomy for 
prostate cancer, and such total rating was terminated as of 
July 1, 1999.  The RO rated prostate cancer residuals as 20 
percent disabling as of July 1, 1999, and 40 percent as of 
June 2, 2002.

2.  The veteran's postoperative residuals of a prostatectomy 
for prostate cancer are manifested by urine leakage requiring 
the wearing of absorbent materials which must be changed two 
to four times per day, and no more than daytime voiding 
interval of less than one hour or awakening to void five or 
more times per night.  This condition has essentially been at 
the same level since July 1, 1999.  


CONCLUSIONS OF LAW

The criteria for a rating in excess of 40 percent for 
postoperative residuals of a prostatectomy for prostate 
cancer have not been met, although the condition has 
continuously been 40 percent disabling since July 1, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from November 
1966 to November 1968.  This included service in Vietnam.  

VA treatment records show that in August 1997 the veteran was 
seen for elevation of a prostate-specific antigen (PSA) test, 
and he underwent a needle biopsy which showed carcinoma of 
the prostate.  In November 1997, due to the prostate cancer, 
he underwent a radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection.  Subsequent to the 
surgery, he received routine follow-up, but no additional 
special cancer treatment such as more surgery, radiation, or 
chemotherapy.  No recurrence of cancer is shown in the 
records.  An April 1998 record mentions there were no 
complaints of incontinence, and he complained of sexual 
dysfunction.  

In May 1998, the RO granted service connection and a 100 
percent rating for postoperative residuals of a prostatectomy 
for prostate cancer.  Service connection was granted under 
the law pertaining to a presumption of service connection for 
prostate cancer based on Agent Orange exposure in Vietnam.  
The 100 percent rating for the prostate cancer was subject to 
future review.  Special monthly compensation for loss of use 
of a creative organ was also granted.  

The veteran underwent a VA genitourinary examination in 
August 1998.  It was noted that he had had a radical 
prostatectomy for prostate cancer, and that his last PSA was 
0.  The veteran reported that the he had gradually regained 
control of his bladder sphincter and that he no longer needed 
to wear protective devices for dripping from his penis.  He 
complained of soreness of the lower abdomen where the surgery 
was performed.  The veteran indicated that he was not 
presently taking any medication.  The examiner reported that 
the veteran had a well-healed lower abdominal scar and that 
the testicles felt normal.  The examiner stated that there 
was no prostatic tissue felt on the rectal examination.  It 
was noted that the veteran was receiving PSA tests every 
three months.  The conclusion was status postoperative 
radical prostatectomy for adenocarcinoma of the prostate.  

In August 1998, the RO proposed that the 100 percent rating 
for postoperative residuals of a prostatectomy for prostate 
cancer be reduced 0 percent.  

In a September 1998 statement, the veteran noted he had 
sexual dysfunction due to the postoperative prostate 
condition.

A March 1999 RO decision terminated the 100 percent rating 
for postoperative residuals of a prostatectomy for prostate 
cancer, and assigned a 0 percent rating for the condition, 
effective July 1, 1999.  

VA treatment records from May 1999 note that the veteran had 
a history which included prostate cancer and was status post 
prostatectomy.  He reported that he still passed urine when 
he coughed and sneezed.  He also noted that he had sexual 
dysfunction after surgery.  

In a June 1999 statement, the veteran said that he had not 
fully recovered his bladder control.  He stated that he was 
still experiencing bladder problems including voiding when he 
coughed, sneezed, or laughed.  He also indicated that he had 
a problem with urinating frequently and that he had to get up 
many times during the night.  He reported that he had to use 
restroom facilities that were available during the day which 
would sometimes cause problems for him.  He reported that 
over the course of the period from his surgery to the present 
he did have a desire for sex, but was unable to perform due 
to the prostate surgery.  

A February 2000 VA treatment record noted that the veteran 
reported that he had sexual dysfunction.  A March 2000 
treatment entry indicated that the veteran had a history of 
carcinoma of the prostate with a radical resection.  The 
veteran reported that he was voiding without difficulty 
except for nocturia four to five times a night.  It was 
reported that the veteran had a PSA of less than .01 and that 
the rectal examination showed no tissue present.  

In a March 2000 statement, the veteran reported that his 
urinary frequency had continued since his surgery.  He 
indicated that his frequency was minimally four times a 
night.  The veteran stated that he also had leakage during 
the day with sneezing or laughing.  He also reported that he 
needed to urinate frequently during the day and that the 
frequency could be up to every two to three hours depending 
on his liquid intake which he tried to limit to control the 
situation.  

A March 2000 RO decision increased the rating for the 
veteran's service-connected postoperative residuals of a 
prostatectomy for prostate cancer from noncompensable (0 
percent) to 20 percent, effective July 1, 1999.  

In an April 2000 statement, the veteran indicated that he was 
having more difficulties with his incontinence problem.  He 
stated that he had to wear a protective pad during the day 
while working and that he had to change the protection three 
to four times daily to avoid odor problems for his customers.  
He also noted that he had previously reported that he had to 
urinate every two to three hours during the day while 
limiting his intake of fluids.  

Additional VA treatment records from 2000 and 2001 reflect 
that the veteran received routine monitoring for his prostate 
condition.

The veteran underwent a VA genitourinary examination on July 
2, 2002.  It was noted that he previously underwent a radical 
prostatectomy for prostate cancer, and thereafter had no 
radiation or other therapy.  His chief complaint was urinary 
incontinence.  The veteran reported that he wore pads when he 
went to work.  He indicated that he had to change the pads 
three times a day.  He also stated that he had urinary 
frequency and that he had nocturia four times a night.  It 
was reported that the veteran had no urinary tract 
infections, and no stones, renal colic, nephritis, or 
urethral stricture.  The veteran indicated that he was 
totally impotent.  Current examination showed a well-healed 
scar on the lower abdomen.  The external genitalia were 
normal and that there was no inguinal lymphadenopathy.  The 
diagnosis was status post residual radical retropubic 
prostatectomy, with secondary urinary incontinence and 
impotence.  

A January 2003 RO decision increased the rating for the 
veteran's service-connected postoperative residuals of a 
prostatectomy for prostate cancer from 20 percent to 40 
percent, effective June 2, 2002 (date of VA examination).  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a higher rating for postoperative 
residuals of prostate cancer.  VA examinations have been 
provided, and identified relevant medical records obtained.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

It is noted that the veteran is assigned special monthly 
compensation on the basis of loss of use of a creative organ.  
Thus, prostate cancer residuals of that nature, i.e., 
impotency, are not addressed in the present decision.  

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.

Malignant neoplasms of the genitourinary system are initially 
assigned a 100 percent rating.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months; if there has been no local recurrence or 
metastasis, the condition is rated on residuals of voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.

Considering the medical evidence, the Board notes that the 
predominant residual of the prostatectomy is voiding 
dysfunction.  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructive voiding.  38 C.F.R. § 4.115a.

Voiding dysfunction involving urine leakage (including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 40 
percent when requiring the wearing of absorbent material 
which must be changed 2 to 4 times per day.  A 60 percent 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times a 
day.  38 C.F.R. § 4.115a.  

The maximum rating for voiding dysfunction involving urinary 
frequency is 40 percent, and such is assigned when there is 
daytime voiding interval of less than 1 hour, or awakening to 
void 5 or more times per night.  38 C.F.R. § 4.115a.  

The maximum rating for voiding dysfunction involving 
obstructed voiding is 30 percent, and such is assigned when 
there is urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.  

The medical evidence shows that the veteran's main residuals 
of his prostatectomy for prostate cancer involve voiding 
dysfunction manifested by urine leakage and urinary 
frequency.  At the recent July 2002 VA examination, the 
veteran reported that his chief complaint was urinary 
incontinence and that he had to wear pads when he went to 
work.  He indicated that he had to change the pads three 
times a day.  The veteran also stated that he had urinary 
frequency and indicated that he had nocturia four times a 
night.  The diagnosis included urinary incontinence 
associated with status post prostatectomy.  Earlier records 
refer to some intermittent urinary leakage, as well as 
getting up to urinate as many as 4 to 5 times per night.

Considering all the evidence, the Board finds that a rating 
in excess of 40 percent is not warranted for the 
postoperative residuals of a prostatectomy for prostate 
cancer.  The medical evidence does not show that the 
veteran's urine incontinence requires the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than 4 times a day as required for a 60 percent rating.  
Rather, the medical evidence refers to the need to change 
absorbent materials 3 times a day; such is to be rated 40 
percent.  Moreover, 40 percent is the maximum rating when 
rating based on voiding dysfunction involving urinary 
frequency.  There is no present evidence of obstructive 
voiding, and the current 40 percent rating for the prostate 
condition exceeds the maximum rating of 30 percent for 
voiding dysfunction involving obstructed voiding.   

The veteran had a radical prostatectomy for prostate cancer 
in November 1997, and he did not thereafter have a cancer 
recurrence and did not undergo further surgery, radiation, or 
chemotherapy for the condition.  Under the cited legal 
authority, the initial temporary 100 percent rating was 
properly terminated as of July 1, 1999, and the condition 
thereafter had to be rated based on residuals.  As of July 1, 
1999, the RO assigned a 20 percent rating for postoperative 
prostate cancer residuals, and it assigned a higher rating of 
40 percent as of June 2, 2002, which is the date of a VA 
examination.  The Board finds that since July 1, 1999, the 
veteran's prostate condition has continuously been 40 percent 
disabling.  While the condition may have slightly fluctuated 
on a day to day basis since July 1, 1999, one view of the 
evidence is that the findings on the June 2, 2002 VA 
examination serve to confirm the extent of the condition as 
it existed since July 1, 1999.  Certainly the veteran's 
prostate cancer did not suddenly change from 20 percent to 40 
percent disabling on the exact date of the June 2, 2002 
examination, and it appears more likely that it was closer to 
40 percent disabling continuously since July 1, 1999.  
Therefore, the Board finds the prostate condition is to be 
rated 40 percent since July 1, 1999.

In sum, the Board grants a higher rating for the prostate 
condition to the extent that it finds the current 40 percent 
rating is to run continuously since the earlier date of July 
1, 1999.  However, the preponderance of the evidence is 
against a rating higher than 40 percent for the prostate 
condition during any period of time involved in this appeal.  
Thus the benefit-of-the-doubt rule does not apply to that 
aspect of the claim, and a rating higher than 40 percent for 
the prostate condition must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Postoperative residuals of a prostatectomy for prostate 
cancer are to be continously rated 40 percent, but no higher, 
effective since July 1, 1999.  To this extent only, a higher 
rating for the condition is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

